DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5, 2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Attanasio et al. (US# 5,668,943).

Regarding claim 1, Attanasio et al. teaches a method for managing storage resources in a network system, the method comprising: registering, by a storage resource controller, with a network repository function [col. 3, lines 25-30; see also col. 3, lines 58-63 for registering/mapping]; receiving, by the storage resource controller, an operation request from a consumer service [col. 3, lines 64-65]; selecting, by the storage resource controller, a resource management instance from a plurality of resource management instances managed by the storage resource controller for assignment to the consumer service [col. 4, lines 1-4]; forwarding, by the storage resource controller, the operation request to the selected resource management instance [col. 4, lines 1-4]; receiving, by the storage resource controller, an operation response from the selected resource management instance lines [col. 4, lines 9-14]; and forwarding, by the storage resource controller, the operation response to the consumer service [col. 4, lines 9-14].

Regarding claim 2, Attanasio et al. teaches registering, by the storage resource controller, a first resource management instance  from the plurality of resource management instances such that the first resource management instance is available for assignment to a consumer service; and registering, by the storage resource controller, a second resource management instance from the plurality of resource management instances such that the second resource management instance is available for assignment to a consumer service [node mapping, col. 3, lines 25-34  & 51-56].

Regarding claim 3, Attanasio et al. teaches, wherein selecting the selected resource management instance comprises: 
determining that the first resource management instance is already assigned to the consumer service such that the first resource management instance is the selected resource management instance and is to be used for handling operation requests from the consumer service [steps 710- 715: Fig. 3; col. 4, lines 2-4].

Regarding claim 4, Attanasio et al. teaches wherein selecting the selected resource management instance comprises: determining that a third resource management instance [third may be interpreted as the first or second at a different point in time] is already assigned to the consumer service and the third resource management instance is outside a preferred area associated with the consumer service [step 720; col. 4, lines 4-6]; selecting, in response to determining that the third resource management instance is already assigned to the consumer service and the third resource management instance is outside the preferred area associated with the consumer service, the first resource management instance as the selected resource management instance, wherein the selected first resource management instance is local to a location of the consumer service [step 715 local; col. 4, lines 2-4; and establishing data consistency between the third resource management instance and the first resource management instance [data consistency through failure recovery; col. 4, lines 40-52].

Regarding claim 5, Attanasio et al. teaches wherein selecting the selected resource management instance comprises: determining that no resource management instance from the plurality of resource management instances is assigned to the consumer service [missing primary tail that identifies origin; col. 4, lines 40-45]; and selecting, in response to determining that no resource management instance from the plurality of resource management instances is assigned to the consumer service, either the first resource management instance or the second resource management instance as the selected resource management instance [step 710 after col. 4, lines 45-52].

Regarding claim 6, Attanasio et al. teaches, wherein the resource management controller tracks (1) identifiers of resource management instances from the plurality of resource management instances, (2) identifiers of one or more consumer services, and (3) associations between the identifiers of resource management instances and the identifiers of the one or more consumer services [node mapping labels, device state, device name, server, etc. Fig. 7; col. 3, lines 45-50 & 58-63].

Regarding claim 7, Attanasio et al. teaches, wherein the identifiers of the resource management instances include a set identifier or deployment unit identifier, and the first resource management instance is associated with the set identifier, the deployment unit identifier, or a group identifier  [any of node mapping labels, device state, device name, server, etc. Fig. 7; col. 3, lines 45-50 & 58-63].

Regarding claim 8, Attanasio et al. teaches wherein selection of the second resource management instance as the selected resource management instance is based on a set of criteria, including one or more of (1) a load of the first resource management instance, (2) a load of the second resource management instance, and (3) a location or area of the consumer service [mapping includes location, Fig. 7 routing table].

Regarding claim 9, Attanasio et al. teaches wherein the consumer service is to provide a discovery message (table lookup)to the network repository function and the network repository function is to provide a discovery response to the consumer service in response to the discovery message, and wherein the discovery response includes an address of the resource management controller such that the consumer service is to transmit the operation request to the resource management controller via the address of the resource management controller [server address/location found in routing table upon inspection and operation is sent to said server; col. 3, line 64 – col. 4, line 2].

Regarding claim 10, Attanasio et al. teaches wherein the operation response includes an address of the determined resource management instance such that the consumer service is to transmit subsequent operation requests (such as the current one for the associated server) directly to the resource management instance [server address/location found in routing table upon inspection and operation is sent to said server; col. 3, line 64 – col. 4, line 2].

Claims 11 and 19 contain subject matter closely resembling that of claim 1, and are rejected for the same reasons as given for claim 1.

Claims 12 and 20 contain subject matter closely resembling that of claim 2, and are rejected for the same reasons as given for claim 2.

Claim 13 contains subject matter closely resembling that of claim 3, and is rejected for the same reasons as given for claim 3.

Claim 14 contains subject matter closely resembling that of claim 4, and is rejected for the same reasons as given for claim 4.

Claim 15 contains subject matter closely resembling that of claim 5, and is rejected for the same reasons as given for claim 5.

Claim 16 contains subject matter closely resembling that of claim 6, and is rejected for the same reasons as given for claim 6.
Claim 17 contains subject matter closely resembling that of claim 7, and is rejected for the same reasons as given for claim 7.

Claim 18 contains subject matter closely resembling that of claim 8, and is rejected for the same reasons as given for claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133